Citation Nr: 1202377	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-06 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  From March 8, 1999, to September 17, 2008, entitlement to an initial disability rating in excess of 10 percent for the paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction.

2.  Entitlement to an effective date earlier than September 18, 2008, for the assignment of a 50 percent rating for the Veteran's service-connected paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction, to include on the basis of clear and unmistakable error (CUE) in a rating decision.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected posttraumatic stress disorder (PTSD) with a panic disorder.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1968 to May 1976.

The Veteran's initial rating claim comes before the Board of Veterans' Appeals (Board) on appeal from August 1999 and March 2000 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The March 2000 rating decision granted service connection for the Veteran's paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction.  The RO assigned an initial 10 percent disability rating, effective March 8, 1999.  The Veteran filed a timely Notice of Disagreement (NOD) in April 2000 with the initial rating assigned.    

The Veteran's service connection claim comes before the Board on appeal from a January 2008 rating decision of the VA RO in St. Petersburg, Florida, which denied the benefit sought.  

The Veteran's earlier effective date claim comes before the Board on appeal from a December 2009 rating decision of the VA RO in St. Petersburg, Florida, which granted an increased rating for the Veteran's service-connected paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction, effective September 18, 2008.  This date was selected because it is the date the RO received a statement filed by the veteran requesting an increased rating because his dental condition had gotten worse.  The Veteran filed a timely Notice of Disagreement (NOD) in February 2010 with the effective date assigned.  

Following the certification of this appeal to the Board, the Veteran submitted additional lay and medical evidence.  He waived his right to have the RO initially consider this evidence in a June 2011 statement.  38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

First, in regards to the initial rating claim, the March 2000 rating decision granted service connection for the Veteran's paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction.  The RO assigned an initial 10 percent disability rating, effective March 8, 1999.  The Veteran filed a timely NOD in April 2000 with the initial rating assigned.  In response, the RO never issued a Statement of the Case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  The pending claims doctrine provides that a claim remains pending in the adjudication process - even for years - if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  If, after a valid NOD is filed, VA fails to issue a SOC, the claim remains pending.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  Therefore, the Board finds that the initial rating claim must be remanded for the RO to issue a SOC directly addressing the issue.  Manlincon, 12 Vet. App. at 238.

Second, as the initial rating claim has been remanded and because this remanded issue could be granted upon completion of the development sought, the outcome of the earlier effective date claim may be affected.  For these reasons, the Board finds that the earlier effective date claim is inextricably intertwined with the pending initial rating claim.  Thus, a decision will be deferred pending readjudication of the initial rating claim.  This is in accordance with Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), in which the United States Court of Appeals for Veterans Claims (Court) recognized that inextricably intertwined claims should not be adjudicated piecemeal.  

Third, the claims file currently contains a Social Security Administration (SSA) letter dated in January 2010, which grants the Veteran disability benefits as of July 5, 2009.  The SSA decision and medical records considered by that agency in deciding the Veteran's claim for disability benefits are not currently in the claims file.  These records should be obtained since they may be relevant to the Veteran's claims.  See Martin v. Brown, 4 Vet. App. 136 (1993) (holding that not only must the final SSA decision be obtained, but all records upon which that decision was based must be obtained as well); see also 38 C.F.R. § 3.159(c)(2) (2011).

Fourth, the most recent outpatient treatment records from the VA Medical Center (VAMC) in West Palm Beach, Florida, are dated from November 2009.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Finally, a remand is required in order to afford the Veteran a VA addendum medical opinion to determine the etiology of his currently diagnosed erectile dysfunction.  The Veteran was afforded a VA examination in November 2009, and was diagnosed with erectile dysfunction at the examination.  The Board finds the VA examination to be inadequate for two reasons.  

First, the examination is inadequate because the November 2009 VA examiner only addressed the causation aspect of secondary service connection in providing his medical nexus opinion.  The examiner did not address the aggravation aspect.  38 C.F.R. § 3.310 (2011).  The Court has held that the phrases "caused by" and "related to" do not address the aggravation aspect of secondary service connection.  Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Second, the VA examiner did not provide a medical opinion concerning direct service connection (i.e., whether the Veteran's currently diagnosed erectile dysfunction is directly related to his active military service).  The Board finds that this opinion needs to be obtained from the VA examiner.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Therefore, for the reasons discussed above, the Board finds that additional discussion by an examiner is necessary before a decision on the merits may be reached.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the claim of entitlement to an initial disability rating in excess of 10 percent for the paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction, from March 8, 1999, to September 17, 2008.  Advise the Veteran of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran perfects his appeal by submitting a timely substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Obtain the SSA decision and medical records pertinent to the SSA letter dated in January 2010, which granted the Veteran disability benefits as of July 5, 2009.  

If no additional records are located, a written statement to that effect should be requested for incorporation into the record.

3.  Obtain all pertinent VA outpatient treatment records from the West Palm Beach, Florida, VAMC since November 2009 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  The RO/AMC shall ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed erectile dysfunction.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
(1)	Whether it is at least as likely as not that the 		Veteran's currently diagnosed erectile 
dysfunction is causally related to his active military service?  Discuss the role of hypotestosteronism and erectile dysfunction.  
	
(2)	Whether it is at least as likely as not that the 		Veteran's currently diagnosed erectile 
      dysfunction is due to his service-connected 		PTSD with a panic disorder, to include the 
medications required for this service-connected disability?  Discuss the internet article provided by the Veteran which list medications that cause erectile dysfunction.  
      
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed erectile 
      dysfunction is permanently aggravated by his 		service-connected PTSD with a panic disorder, 
to include the medications required for this service-connected disability?  Discuss the role of hypotestosteronism and erectile dysfunction.  

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  After the above actions have been completed, readjudicate the Veteran's claims of: (1) entitlement to an effective date earlier than September 18, 2008, for the assignment of a 50 percent rating for the Veteran's service-connected paresthesia of the right inferior alveolar nerve, status post wisdom teeth extraction, to include on the basis of CUE in a rating decision, and (2) entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD with a panic disorder.  If the claims remain denied, issue to the Veteran a Supplemental Statement of the Case (SSOC).  Afford him the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


